UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 18, 2011 STANDARD PACIFIC CORP. (Exact Name of Registrant as Specified in Charter) Delaware 1-10959 33-0475989 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 26 Technology Drive Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949)789-1600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 18, 2011, the Company held its Annual Meeting of Stockholders at 10:30 a.m. local time at the Company’s headquarters located at 26 Technology Drive, Irvine, CA 92618.The following matters were voted upon at the meeting: Proposal No. 1 The Company’s stockholders elected eight individuals to the Board of Directors, each receiving over 96% of the votes castas set forth below: Name Votes For Votes Withheld Broker Non-Votes Kenneth L. Campbell 145,908,630 5,366,708 43,565,141 Bruce A. Choate 147,115,529 4,159,809 43,565,141 James L. Doti 146,004,869 5,270,469 43,565,141 Ronald R. Foell 146,165,097 5,110,241 43,565,141 Douglas C. Jacobs 146,312,448 4,962,890 43,565,141 David J. Matlin 145,392,287 5,883,051 43,565,141 F. Patt Schiewitz 146,943,373 4,331,965 43,565,141 Peter Schoels 145,389,460 5,885,878 43,565,141 Proposal No. 2 The Company’s stockholders approved the Company’s Amended and Restated 2008 Equity Incentive Plan with over 88% of votes being cast for approval. Votes For Votes Against Abstentions Broker Non-Votes 133,529,482 17,139,941 605,915 43,565,141 Proposal No. 3 The Company’s stockholders overwhelmingly approved the compensation of our named executive officers with over 99% of votes being cast for approval. Votes For Votes Against Abstentions Broker Non-Votes 150,062,943 889,464 322,931 43,565,141 Proposal No. 4 The Company’s stockholders recommended a three year frequencyfor future non-binding votes to approve the compensation of our named executive officers with nearly 85% of votes being cast in favor of the Board's recommendation of a three year frequency. 3 Years 2 Years 1 Year Abstentions Broker Non-Votes 128,103,154 365,972 22,674,547 131,665 43,565,141 Proposal No. 5 The Company’s stockholders ratified the appointment of Ernst & Young LLP as the Company’s independent registered accounting firm for the 2011 fiscal year with over 99% of votes being cast to ratify appointment. Votes For Votes Against Abstentions Broker Non-Votes 193,166,266 1,351,454 322,759 — Proposal No. 6 The Company’s stockholders overwhelmingly rejected a stockholder proposal concerning the adoption of quantitative greenhouse gas emissions goals, with only 4.8% of votes being cast in favor of the proposal. Votes For Votes Against Abstentions Broker Non-Votes 7,291,261 135,589,860 8,424,217 43,565,141 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STANDARD PACIFIC CORP. Dated: May18, 2011 By: /s/ JOHN M. STEPHENS Name:John M. Stephens Title:Senior Vice President& Chief Financial Officer
